J.P. Morgan Chase Commercial Mortgage Securities Corp. 383 Madison Avenue, 31st Floor New York, NY 10179 August 6, 2010 Securities and Exchange Commission Division of Corporate Finance treet, N.W. Washington, D.C.20549 Re: J.P. Morgan Chase Commercial Mortgage Securities Corp. Registration Statement on Form S-3 File No. 333-165147 Ladies and Gentlemen: In accordance with Rule 461 under the Securities Act of 1933, as amended, the undersigned, on behalf of J.P. Morgan Chase Commercial Mortgage Securities Corp. (the “Company”), hereby requests acceleration of effectiveness of the above-referenced registration statement to 10:00 A.M., Washington, D.C. time on August 10, 2010, or as soon thereafter as practicable. The Company is aware of its responsibilities under the Securities Act of 1933 and the Securities Exchange Act of 1934 as they relate to proposed public offering of the securities specified in the above-captioned registration statement. The Company acknowledges that (a) should the Securities and Exchange Commission (the “Commission”) or its staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; (b) the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and (c) the Company may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. [Signature page follows] Very truly yours, J.P. MORGAN CHASE COMMERCIAL MORTGAGE SECURITIES CORP. By: /s/ Joseph E. Geoghan Name: Joseph E. Geoghan Title: Director cc:Bianca Russo, Esq.
